                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES FOY BULLARD, et al,
    Plaintiffs,

       v.                                             CIVIL ACTION NO. 19-CV-1187

F.O.P. COMMISSIONER, et al,
       Defendants.

                                       MEMORANDUM

PRATTER,J.                                                                      APRILtl? , 2019

       Currently before the Court are Plaintiff James Foy Bullard's Motion for Leave to Proceed

In Forma Pauperis, his Prisoner Trust Fund Account Statement, and his prose Complaint. 1 (See

Doc. Nos. 1, 5 & 6) The Court will grant Mr. Bullard leave to proceed informa pauperis

because it appears that he is not capable of prepaying the fees to commence this civil action2 and

dismiss his Complaint with leave to amend.

       Because Mr. Bullard is proceeding informa pauperis, the Court must screen his

Complaint and dismiss it if it fails to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). To

survive dismissal, the complaint must contain "sufficient factual matter, accepted as true, to state

a claim to reliefthat is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). In determining whether a complaint states a claim, a district court "must



1
 The Complaint appeared to have been filed on behalf of two Plaintiffs, Mr. Bullard and Abdul
ldeen. A review of the docket for Mr. Bullard's pending criminal case in state court reflects that
"Abdul Ideen" is one of Mr. Bullard's aliases. See Commonwealth v. Bullard, Docket No. MC-
51-CR-0005477-2019 (Phila. Municipal Court). Accordingly, the Court will terminate Abdul
Ideen as a separate party to this lawsuit.

2
 However, because Mr. Bullard is a prisoner subject to the Prison Litigation Reform Act, he will
be obligated to pay the $350 filing fee in installments. See 28 U.S.C. § 1915(b).
accept all of the complaint's well-pleaded facts as true, but may disregard any

legal conclusions." Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). "[A]

complaint must do more than allege the plaintiff's entitlement to relief." Id. at 211. Rather, "[a]

complaint has to 'show' such an entitlement with its facts." Id Given Mr. Bullard's prose

status, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

         Here, Mr. Bullard names the following individuals as defendants: (1) F.O.P.

Commissioner; (2) Officer Waters; (3) Blanche Carney; (4) Martin; (5) Williams; (6) Miller; (7)

Sgt. Hill; and (8) Sgt. Morris. His Complaint is comprised of only one sentence, i.e., "pursuant

to the racial and religious discriminatory racial profiling statewide from the government state and

City of Philadelphia the federal violations of perpetrating a known fraud upon the courts the false

arrest's [sic] ofracial profiling and the malicious prosecution claims defamation of character

etc." (Compl. at 3.)3 Mr. Bullard has not stated any facts describing what each defendant did or

did not do to violate his rights or cause him harm. Accordingly, he has failed to state any basis at

all, let alone a plausible basis, for a claim against the defendants. Therefore, the Court must

dismiss his Complaint.

         It appears that Mr. Bullard sought to raise false arrest and malicious prosecution claims,

presumably pursuant to 42 U.S.C. § 1983. To state a claim for false arrest under the Fourth

Amendment, a plaintiff must allege facts establishing that he was arrested without probable

cause. See Orsatti v. N.J State Police, 71F.3d480, 482 (3d Cir. 1995). "[P]robable cause to

arrest exists when the facts and circumstances within the arresting officer's knowledge are

sufficient in themselves to warrant a reasonable person to believe that an offense has been or is



3
    The Court adopts the pagination assigned to the Complaint by the CM-ECF system.
                                                  2
being committed by the person to be arrested." Id at 483. A plaintiff asserting a malicious

prosecution claim must establish that "(1) the defendants initiated a criminal proceeding; (2) the

criminal proceeding ended in the plaintiffs favor; (3) the proceeding was initiated without

probable cause; (4) the defendants acted maliciously or for a purpose other than bringing the

plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with the concept

of seizure as a consequence of a legal proceeding." See McKenna v. City ofPhiladelphia, 582

F.3d 447, 461 (3d Cir. 2009). Furthermore, "[a] defendant in a civil rights action must

have personal involvement in the alleged wrongs." Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988).

       Although Mr. Bullard failed to allege any facts in support of the elements necessary to

establish his legal claims, it is possible he could cure the defects in his Complaint by providing

additional factual support. Accordingly, the Court will provide him an opportunity to file an

amended complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

An appropriate Order follows. 4




4
 Around the same time that Mr. Bullard filed his Complaint in the instant case, he filed two other
complaints that are based on similar allegations, but which identify different defendants. See
Bullard v. Whitteaker, Civ. A. No. 19-1062; Bullard v. Smeal, Civ. A. No. 19-1186. Given the
absence of factual allegations in Mr. Bullard's Complaints, the Court will not consolidate these
actions at this time because it is not clear that they are based on the same underlying events.
                                                   3
